Exhibit 10.23(g)



Supplemental Agreement No. 7



to



Purchase Agreement No. 2061



between



The Boeing Company



and



Continental Airlines, Inc.



 

Relating to Boeing Model 777 Aircraft

 

THIS SUPPLEMENTAL AGREEMENT, entered into as of October 31, 2000, by and between
THE BOEING COMPANY, a Delaware corporation with its principal office in Seattle,
Washington, (Boeing) and Continental Airlines, Inc., a Delaware corporation with
its principal office in Houston, Texas (Customer);

WHEREAS, the parties hereto entered into Purchase Agreement No. 2061 dated
October 10, 1997, (the Purchase Agreement) relating to Boeing Model 777-200ER
Aircraft, (the Aircraft); and

WHEREAS, the Customer has requested to [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]; and

WHEREAS, Buyer has requested to [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]; and

WHEREAS, Boeing and Customer have mutually agreed to amend the Purchase
Agreement to incorporate the effect of these and certain other changes;

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:

 

1. Table of Contents and Articles:

1.1 Remove and replace, in its entirety, the "Table of Contents", with the
"Table of Contents" attached hereto, to reflect the changes made by this
Supplemental Agreement No. 7.

 

 

 

1.2 Remove and replace, throughout the entire Purchase Agreement, all references
to "777-200IGW" with "777-200ER".

1.3 Remove and replace, in their entirety, Articles 1 through 5 with revised
Articles 1 through 5 attached hereto, to add references to Table 2 and
Supplemental Exhibit EE2.

1.4 Add Table 2 "Aircraft Delivery, Description, Price and Advance Payments" to
reflect the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].

1.5 Add Supplemental Exhibit EE2 "Engine Escalation,

Engine Warranty and Patent Indemity" that applies to the Aircraft described in
Table 2.

2. Letter Agreements:

2.1 Remove and replace, in its entirety, Letter Agreement 2061-1R3 "Option
Aircraft", with the revised Letter Agreement 2061-1R4 "Option Aircraft" attached
hereto, to reflect the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].

 

The Purchase Agreement will be deemed to be supplemented to the extent herein
provided as of the date hereof and as so supplemented will continue in full
force and effect.

 

EXECUTED IN DUPLICATE as of the day and year first written above.

 

 

THE BOEING COMPANY Continental Airlines, Inc.

 

 

 

By: /s/ Henry H. Hart  By: /s/ Gerald Laderman

 

Its: Attorney-In-Fact   Its: Senior Vice President - Finance

 

TABLE OF CONTENTS

 

ARTICLES

Revised By:



1. Quantity, Model and Description SA No. 7

2. Delivery Schedule SA No. 7

3. Price SA No. 7

4. Payment SA No. 7

5. Miscellaneous SA No. 7

 

TABLE

1. Aircraft Information Table 1 SA No. 5

2. Aircraft Information Table 2 SA No. 7

EXHIBIT

A. Aircraft Configuration

B. Aircraft Delivery Requirements and Responsibilities

 

SUPPLEMENTAL EXHIBITS

BFE1. BFE Variables

CS1. Customer Support Variables

EE1. Engine Escalation/Engine Warranty and Patent Indemnity

EE2. Engine Escalation/Engine Warranty and Patent Indemnity SA No. 7

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

TABLE OF CONTENTS

 

LETTER AGREEMENTS

Revised By:



2061-1R4 Option Aircraft SA No. 7

2061-2 Demonstration Flights

2061-3 Installation of Cabin Systems Equipment

2061-4 Spares Initial Provisioning

2061-5 Flight Crew Training Spares

2061-6 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

TABLE OF CONTENTS

 

CONFIDENTIAL LETTER AGREEMENTS

Revised By:



6-1161-GOC-087 Aircraft Performance Guarantees

6-1162-GOC-088 Promotion Support

6-1162-GOC-089R1 Special Matters SA No. 3

6-1162-GOC-172 Additional Matters SA No. 1

 

 

 

 

SUPPLEMENTAL AGREEMENTS

Dated as of:



Supplemental Agreement No. 1 December 18, 1997

Supplemental Agreement No. 2 July 30, 1998

Supplemental Agreement No. 3 September 25, 1998

Supplemental Agreement No. 4 February 3, 1999

Supplemental Agreement No. 5 March 26, 1999

Supplemental Agreement No. 6 May 14, 1999

Supplemental Agreement No. 7 October 31, 2000

PURCHASE AGREEMENT NO. 2061*



between



THE BOEING COMPANY



and



Continental Airlines, Inc.



 

Relating to Boeing Model 777-200ER Aircraft



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Purchase Agreement No. 2061 was formerly known as Purchase Agreement No. 1785.



Purchase Agreement No. 2061



between



The Boeing Company



and



Continental Airlines, Inc.



______________________________

 

This amended and restated Purchase Agreement No. 2061 (formerly known as
Purchase Agreement No. 1785) is dated as of October 10, 1997, between The Boeing
Company (Boeing) and Continental Airlines, Inc. (Customer) relating to the
purchase and sale of Model 777-200ER aircraft. The terms and conditions of the
Aircraft General Terms Agreement dated as of October 10, 1997, between the
parties, identified as AGTA-CAL (AGTA), are hereby incorporated by reference
into this Purchase Agreement.

RECITALS

A. Boeing and Customer previously entered into Purchase Agreement No. 1785 dated
March 18, 1993, as amended and supplemented.

B. Boeing and Customer now desire to further amend and restate the terms and
conditions of their agreement and to reflect their entire agreement in this
amended and restated Purchase Agreement No. 2061 (Purchase Agreement).

C. For the avoidance of doubt, this Purchase Agreement contains the entire
agreement between the parties and replaces and supersedes Purchase Agreement No.
1785.

Now therefore, the parties agree as follows:

 

Article 1. Quantity, Model and Description.

The aircraft to be delivered to Customer will be designated as Model 777-200ER
aircraft (the Aircraft). Boeing will manufacture and sell to Customer Aircraft
conforming to the configuration described in Exhibit A, which is part of this
Purchase Agreement, in the quantities listed in Table 1 and Table 2 to the
Purchase Agreement.

 

Article 2. Delivery Schedule.

The Aircraft will be delivered to Customer in accordance with the scheduled
months of delivery listed in the attached Table 1 and Table 2, which is part of
this Purchase Agreement. Exhibit B, which is part of this Purchase Agreement,
describes certain responsibilities for both Customer and Boeing in order to
accomplish the delivery of the Aircraft.

Article 3. Price.



3.1 Aircraft Basic Price. The Aircraft Basic Price is listed in Table 1 and
Table 2 and is subject to mutually agreed upon price adjustments and the
Escalation Adjustment.



3.2 Advance Payment Base Prices. The Advance Payment Base Prices for the
Aircraft are listed in Table 1 and Table 2 and were calculated utilizing the
latest escalation factors available to Boeing on the date of this Purchase
Agreement projected to the month of scheduled delivery.



3.3 Boeing has not yet established the Aircraft Basic Price for Aircraft
scheduled to be delivered after December 31, 2002. The prices listed in Table 1
and Table 2 for such Aircraft are only to provide Customer with an estimate of
the applicable Advance Payment Base Prices. Accordingly, the Aircraft Basic
Price for such Aircraft will be the sum of the Airframe Price, Optional Features
Prices and the Engine Price first published by Boeing for the same model of
aircraft and engines to be delivered after December 31, 2002.



Article 4. Payment.

4.1 Boeing acknowledges receipt of a deposit in the amount shown in Table 1 and
Table 2 for each Aircraft (Deposit).

4.2 The amounts and payment dates for advance payments to be made by Customer
are set forth in the attached Table 1 and Table 2. Advance payments for each
aircraft are due on the first business day of the months listed in the attached
Table 1 and Table 2.



4.3 For any Aircraft whose scheduled month of delivery is less than
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]from the
date of this Purchase Agreement, the total amount of advance payments due for
payment upon signing of this Purchase Agreement will include all advance
payments which are past due in accordance with the standard advance payment
schedule set forth in Table 1 and Table 2.

 

 

4.4 The Aircraft Price is the total amount Customer will pay to Boeing at the
time of delivery of each Aircraft. Such Aircraft Price will be calculated at
time of delivery using then available escalation factors to calculate the
Escalation Adjustment. The invoice amount for an Aircraft will show the Aircraft
Price appropriately adjusted to account for previously received advance
payments.

Article 5. Miscellaneous.



5.1 Buyer Furnished Equipment Variables. Supplemental Exhibit BFE1, which is
part of this Purchase Agreement, contains vendor selection dates, on dock dates
and other variables applicable to the Aircraft.



5.2 Customer Support Variables. Supplemental Exhibit CS1, which is part of this
Purchase Agreement, contains the variable information applicable to information,
training services and other things furnished by Boeing in support of the
Aircraft.



5.3 Engine Escalation Variables. Supplemental Exhibit EE1 contains the
applicable engine escalation formula, the engine warranty and the engine patent
indemnity for the Aircraft in Table 1. Supplemental Exhibit EE2 contains the
applicable engine escalation formula, the engine warranty and the engine patent
indemnity for the Aircraft in Table 2.



5.4 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

 

 

 

5.6 Negotiated Agreement; Entire Agreement. This Purchase Agreement, including
the provisions of Article 8.2 of the AGTA relating to insurance, and Article 11
of Part 2 of Exhibit C of the AGTA relating to DISCLAIMER AND RELEASE and
EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES, has been the subject of discussion
and negotiation and is understood by the parties; the Aircraft Price and other
agreements of the parties stated in this Purchase Agreement were arrived at in
consideration of such provisions. This Purchase Agreement, including the AGTA,
contains the entire agreement between the parties and supersedes all previous
proposals, understandings, commitments or representations whatsoever, oral or
written, with respect to the subject matter hereof, and may be changed only in
writing signed by authorized representatives of the parties.



 

 

Continental Airlines, Inc.


 

By /s/ Brian F. Davis

Its Vice - President

THE BOEING COMPANY

 

 

By /s/ Gunar Clem

Its Attorney-In-Fact

 

Table 2

To Purchase Agreement 2061

Aircraft Delivery, Description, Price and Advance Payments



 

Airframe Model/MTGW:

777-200ER 580,000





Engine Model:

GE90-90B





Airframe Base Price: [CONFIDENTIAL MATERIAL OMITTED

AND FILED SEPARATELY WITH THE

Optional Features: SECURITIES AND EXCHANGE COMMIS-

SION PURSUANT TO A REQUEST FOR

Sub-Total of Airframe CONFIDENTIAL TREATMENT]

and Features:



Buyer Furnished Equipment

(BFE) Estimate:



Seller Purchased

Equipment (SPE) including

IFE est:



Engine Price (Per Aircraft):



Detail Specification:

D019W001-CAL-2B (10/10/97)





Airframe Price Base Year:

Jul-95





Engine Price Base Year:

Jul-00





Airframe Escalation Data

:





Base Year Index (ECI): [CONFIDENTIAL MATERIAL OMITTED

AND FILED SEPARATELY WITH THE

Base Year Index (ICI): SECURITIES AND EXCHANGE COMMIS-

SION PURSUANT TO A REQUEST FOR

Engine Escalation Data

: CONFIDENTIAL TREATMENT]





Base Year Index (CPI):



 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

ENGINE ESCALATION,

ENGINE WARRANTY AND PATENT INDEMNITY



between



THE BOEING COMPANY



and



CONTINENTAL AIRLINES, inc.



 

Supplemental Exhibit EE2 to Purchase Agreement Number 2061



 

ENGINE ESCALATION,

ENGINE WARRANTY AND PATENT INDEMNITY



relating to



BOEING MODEL 777-200ER AIRCRAFT



 

1. ENGINE ESCALATION.

(a) The Aircraft Basic Price of each Aircraft set forth in Table 2 of the
Purchase Agreement includes an aggregate price for GE90 engines and all
accessories, equipment and parts provided by the engine manufacturer. The
adjustment in Engine price applicable to each Aircraft (Engine Price Adjustment)
will be determined at the time of Aircraft delivery in accordance with the
following formula:

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(b) The following definitions will apply herein:

Pe = Engine Price Adjustment

Pb = Engine Base Price (per Aircraft), as set forth in Table 2 of the Purchase
Agreement.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The Engine Price Adjustment will not be made if it would result in a decrease in
the Engine Base Price.

(c) The values of the Average Hourly Earnings and Producer Price Indices used
will be those published as of a date 30 days prior to the scheduled Aircraft
delivery to Customer. Such values will be considered final and no Engine Price
Adjustment will be made after Aircraft delivery for any subsequent changes in
published Index values.

(d) In the event the Engine price escalation provisions are made non-enforceable
or otherwise rendered null and void by any agency of the United States
Government, or if the U.S. Department of Labor, Bureau of Labor Statistics (i)
substantially revises the methodology (in contrast to benchmark adjustments or
other corrections of previously published data) or (ii) discontinues publication
of any of the data referred to above, General Electric Company (GE) agrees to
meet jointly with Boeing and Customer, (to the extent such parties may lawfully
do so,) to jointly select a substitute for the revised or discontinued data;
such substitute data to lead in application to the same adjustment result,
insofar as possible, as would have been achieved by continuing the use of the
original data as it may have fluctuated had it not been revised or discontinued.
If such Engine price escalation provisions, methodology or data publication are
subsequently reinstated, Boeing will make adjustments consistent with the
agreements defined in this Supplemental Exhibit EE2.

NOTE

: The factor (CPI divided by the base year index) by which the Engine Base Price
is to be multiplied will be expressed as a decimal and rounded to the nearest
thousandth. Any rounding of a number, as required under this Supplemental
Exhibit EE2 with respect to escalation of the Engine price, will be accomplished
as follows: if the first digit of the portion to be dropped from the number to
be rounded is five or greater, the preceding digit will be raised to the next
higher number.



2. ENGINE WARRANTY AND PRODUCT SUPPORT PLAN.

Boeing has obtained from GE the right to extend to Customer the provisions of
GE's warranty as set forth below (herein referred to as the "Warranty");
subject, however, to Customer's acceptance of the conditions set forth herein.
Accordingly, Boeing hereby extends to Customer and Customer hereby accepts the
provisions of GE's Warranty as hereinafter set forth, and such Warranty shall
apply to all GE90 type Engines (including all Modules and Parts thereof)
installed in the Aircraft at the time of delivery or purchased from Boeing by
Customer for support of the Aircraft except that, if Customer and GE have
executed, or hereafter execute, a General Terms Agreement covering the Engines,
then the terms of that Agreement shall be substituted for and supersede the
provisions of paragraphs 1 through 11 below and paragraphs 1 through 11 below
shall be of no force or effect and neither Boeing nor GE shall have any
obligation arising therefrom. In consideration for Boeing's extension of the GE
Warranty to Customer, Customer hereby releases and discharges Boeing from any
and all claims, obligations and liabilities whatsoever arising out of the
purchase or use of such GE90 type Engines and Customer hereby waives, releases
and renounces all its rights in all such claims, obligations and liabilities
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. In
addition, Customer hereby releases and discharges GE from any and all claims,
obligations and liabilities whatsoever arising out of the purchase or use of
such GE90 type Engines except as otherwise expressly assumed by GE in such GE
Warranty or General Terms Agreement between Customer and GE and Customer hereby
waives, releases and renounces all its rights in all such claims, obligations
and liabilities.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]






GE90 Warranty Parts List

*





[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



* Warranty Parts List may change

       

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

October 31, 2000

2061-1R4

 

 

Continental Airlines, Inc.

1600 Smith Street

Houston, TX 77002

 

Subject: Option Aircraft

Reference: Purchase Agreement No. 2061 (the Purchase Agreement) between The
Boeing Company Boeing) and Continental Airlines, Inc. Customer) relating to
Model 777-200ER aircraft (the Aircraft)

 

Ladies and Gentlemen:

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used but not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement. This Letter Agreement supersedes and replaces in its
entirely Letter Agreement 2061-1R3 dated May 14, 1999.

Boeing agrees to manufacture and sell to Customer additional Model 777-200ER
aircraft as Option Aircraft. The delivery months, number of aircraft, Advance
Payment Base Price per aircraft and advance payment schedule are listed in the
Attachment to this Letter Agreement (the Attachment).

1. Aircraft Description and Changes

1.1 Aircraft Description: The Option Aircraft are described by the Detail
Specification listed in the Attachment.

1.2 Changes: The Detail Specification will be revised to include:

(i) Changes applicable to the basic Model 777 aircraft which are developed by
Boeing between the date of the Detail Specification and the signing of the
definitive agreement to purchase the Option Aircraft;

(ii) Changes required to obtain required regulatory certificates; and

 i. Changes mutually agreed upon.

 

2. Price

2.1 The pricing elements of the Option Aircraft are listed in the Attachment.

2.2 Price Adjustments.

2.2.1 Optional Features. The Optional Features Prices for the Option Aircraft
will be adjusted to Boeing's current prices as of the date of execution of the
definitive agreement for the Option Aircraft.

2.2.2 Escalation Adjustments. The Airframe Price and the Optional Features
Prices for Option Aircraft delivering before January, 2003, will be escalated on
the same basis as the Aircraft.

The engine manufacturer's current escalation provisions, listed in Exhibit
Supplement EE2 to the Purchase Agreement, have been estimated to the months of
scheduled delivery using commercial forecasts to calculate the Advance Payment
Base Price listed in the Attachment to this Letter Agreement. The engine
escalation provisions will be revised if they are changed by the engine
manufacturer prior to the signing of a definitive agreement for the Option
Aircraft.

2.2.3 Base Price Adjustments. The Airframe Price and the Engine Price of the
Option Aircraft delivering before January, 2003, will be adjusted to Boeing's
and the engine manufacturer's then current prices as of the date of execution of
the definitive agreement for the Option Aircraft.

2.2.4 Prices for Long Lead Time Aircraft. Boeing and the engine manufacturer
have not established prices and escalation provisions for Model 777-200ER
aircraft and engines for delivery in the year 2003 and after. When prices and
the pricing bases are established for the Model 777-200ER aircraft delivering in
the year 2003 and after, the information listed in the Attachment will be
appropriately amended.

3. Payment.

3.1 Customer has paid a deposit to Boeing in the amount shown in the Attachment
for each Option Aircraft (Deposit), prior to the date of this Letter Agreement.
If Customer exercises an option, the Deposit will be credited against the first
advance payment due. If Customer does not exercise an option, Boeing will retain
the Deposit for that Option Aircraft.

3.2 Following option exercise, advance payments in the amounts and at the times
listed in the Attachment will be payable for the Option Aircraft.

The remainder of the Aircraft Price for the Option Aircraft will be paid at the
time of delivery.

4. Option Exercise.

Customer may exercise an option by giving written notice to Boeing on or before
the date [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months
prior to the first business day of the applicable delivery month listed in the
Attachment (Option Exercise Date).

5. Contract Terms.

Boeing and Customer will use their best efforts to reach a definitive agreement
for the purchase of an Option Aircraft, including the terms and conditions
contained in this Letter Agreement, in the Purchase Agreement, and other terms
and conditions as may be agreed upon to add the Option Aircraft to the Purchase
Agreement as an Aircraft. In the event the parties have not entered into a
definitive agreement within 30 days following option exercise, either party may
terminate the purchase of such Option Aircraft by giving written notice to the
other within 5 days. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

Very truly yours,

THE BOEING COMPANY

 

By      /s/ Henry H. Hart           

Its           Attorney-In-Fact           

 

ACCEPTED AND AGREED TO this

Date: October 31, 2000

Continental Airlines, Inc.

 

By      /s/ Gerald Laderman                    

Its      Senior Vice President - Finance    

Attachment

Attachment to

Letter Agremenet 2061-1R4 Option Aircraft Delivery,

Description, Price and Advance Payments



 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

